Citation Nr: 1105075	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran/appellant had active service from June 1966 to 
October 1969.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana that, in part, 
denied the appellant's claim of entitlement to service connection 
for bilateral hearing loss.

In April 2007, a Board hearing was held at the RO before a 
Veterans Law Judge.  The Board thereafter denied the appellant's 
claim for service connection for bilateral hearing loss in a 
decision dated November 20, 2008.  The appellant then appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In June 2009, the parties 
filed a Joint Motion for Remand.  A June 2009 Order of the Court 
granted the Joint Motion and vacated the Board's decision.  The 
issue on appeal was remanded to the Board for readjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The case was remanded for additional development in November 
2009.  The case has now been returned to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2007, a Travel Board hearing was conducted at the RO 
before a Veterans Law Judge who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the claims 
file.  

The Veterans Law Judge who conducted the April 2007 hearing is no 
longer employed at the Board.  In January 2011, the Board sent a 
letter to the appellant to notify him of this and of his right to 
another Board hearing pursuant to 38 U.S.C.A. § 7105 and 
38 C.F.R. § 20.707.  That same month, the appellant responded and 
stated that he wanted to have a videoconference hearing at the RO 
before a Veterans Law Judge.  A hearing on appeal must be granted 
when, as in this case, an appellant expresses a desire for it.  
38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the 
following action:

Schedule the appellant for a hearing at the 
RO before a Veterans Law Judge, as the 
docket permits and specifically:

      Offer him the option of a Travel Board 
hearing or a videoconference hearing, 
whichever he prefers.  

      Notify the appellant and his 
representative of the date, time, and place 
of such a hearing by letters mailed to 
their respective current addresses of 
record.  

      Advise the appellant that if he 
desires to withdraw the hearing request 
prior to the hearing, he may do so in 
writing pursuant to applicable provisions.  

All correspondence pertaining to this 
matter should be associated with the claims 
file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, the 
matter should be returned to the Board in accordance with the 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

